Citation Nr: 0509386	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  02-04 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The veteran, who had active service from December 
1963 to February 1967, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in November 
2003, and that development was completed by the Appeals 
Management Center.  The case has since been returned to the 
Board for appellate review.

The Board observes that the veteran originally filed his 
claim with the RO in St. Paul, Minnesota, which issued the 
July 2000 rating decision. However, the veteran later 
indicated in both December 2000 and January 2001 that he was 
moving to California and requested that his claim be sent to 
the RO in Oakland, California.  His claims file was 
subsequently transferred to the RO in Reno, Nevada, which 
then issued the February 2002 Statement of the Case and 
November 2004 Supplemental Statement of the Case and 
certified his appeal to the Board.  

The merits of the veteran's claim for service connection for 
an acquired psychiatric disorder will be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in September 1999 
denied service connection for paranoid schizophrenia.

3.  The evidence received since the September 1999 rating 
decision, by itself or in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1999 rating decision, which denied 
entitlement to service connection for paranoid schizophrenia, 
is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).

2.   The evidence received subsequent to the September 1999 
rating decision is new and material, and the claim for 
service connection for an acquired psychiatric disorder is 
reopened. 38 U.S.C.A. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1105 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the July 2000 rating 
decision as well as the February 2002 Statement of the Case 
and the November 2004 Supplemental Statement of the Case 
issued in connection with the appellant's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reasons his claim was denied.  In 
addition, a letter was sent to the veteran in February 2004 
that specifically informed him of the substance of the VCAA.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the February 2004 letter essentially satisfied the 
notice requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The Board acknowledges that the February 2004 letter was 
provided to the appellant after the initial unfavorable 
decision in this case.  However, in another case regarding 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) has held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That notice 
was provided to the appellant pursuant to the Board's request 
in the November 2004 remand, and the RO subsequently reviewed 
the appellant's claim and continued the denial of the benefit 
sought on appeal.  

All the VCAA requires is that the duty to notify be satisfied 
and that a claimant is given an opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Moreover, the Board notes that any 
deficiencies in VA compliance with the VCAA notice or 
development requirements as they relate to reopening the 
veteran's claim for an acquired psychiatric disorder are not 
prejudicial to the veteran by virtue of the Board's reopening 
the veteran's claim by its decision this date, as discussed 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board therefore finds that disposition of the appellant's 
claim to reopen his claim for service connection for an 
acquired psychiatric disorder is appropriate.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may also be granted for certain 
chronic diseases, such as psychoses, when such diseases are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The Board observes that the veteran's claim for service 
connection for an acquired psychiatric disorder was most 
recently previously considered and denied by the RO in a 
rating decision dated in September 1999.  In that decision, 
the RO noted that the veteran's claim had been previously 
denied and became final.  In particular, the RO indicated 
that a previous rating decision dated in March 1980 had 
determined that there was no evidence that he had paranoid 
schizophrenia while in service or manifesting itself to a 
compensable degree within one year after his discharge from 
service.  Although the appellant did file a Notice of 
Disagreement and a Statement of the Case was issued, the 
appellant did not submit a Substantive Appeal.  In general, 
rating decisions that are not timely appealed are final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In March 2000, the veteran essentially requested that his 
claim for service connection for an acquired psychiatric 
disorder be reopened.  The RO denied reopening the claim on 
the basis that new and material evidence had not been 
submitted.  As a general rule, a claim shall be reopened and 
reviewed if new and material evidence is presented or secured 
with respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is "new 
and material."  Under the version of 38 C.F.R. § 3.156(a) 
applicable to this case, new and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  As the 
veteran's claim in this case was filed prior to August 29, 
2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155  F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.

As previously indicated, the veteran's claim for service 
connection for paranoid schizophrenia was previously 
considered and most recently denied in a September 1999 
rating decision.  The evidence associated with the claims 
file subsequent to that decision includes private medical 
records, VA medical records, lay statements from the 
veteran's sister, and selective service system records as 
well as the veteran's own assertions.  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the September 1999 rating 
decision and finds it to be new in that it was not previously 
of record.  The Board also finds the private medical records 
dated in November 1966 to be material, as they tend to 
support the veteran's contention that his acquired 
psychiatric disorder is related to his military service.  In 
this regard, the Board notes that these treatment records 
indicate that the veteran was admitted to a hospital while on 
leave during his period of service and was diagnosed with an 
acute dissociative reaction as well as with a gross stress 
reaction or adolescent situational reaction.  It was also 
noted that an acute schizoaffective reaction with paranoid 
reaction had to be ruled out.  As such, the November 1966 
private medical records appear to contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's disease or disability and are so significant 
that they must be considered to fairly decide the merits of 
the claim.   Accordingly, the Board finds that new and 
material evidence has been presented to reopen the veteran's 
previously denied claim for service connection for an 
acquired psychiatric disorder.  However, as will be explained 
below, the Board is of the opinion that further development 
is necessary before the merits of the veteran's claim can be 
addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened, and to this extent the appeal is 
granted.


REMAND

As discussed above, the VCAA provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

In this case, the Board observes that the veteran has not 
been afforded a VA examination in connection with his claim 
for service connection for an acquired psychiatric disorder.  
Service medical records indicate that at the time of his 
November 1963 enlistment examination the veteran had reported 
having a medical history of depression or excessive worry as 
well as nervous trouble.  Further, as previously discussed, 
private medical records dated in November 1966 indicate that 
he was later admitted to a private hospital during his period 
of service at which time he was diagnosed with an acute 
dissociative reaction as well as with a gross stress reaction 
or adolescent situational reaction.  It was also noted that 
an acute schizoaffective reaction with paranoid reaction and 
to be ruled out.  The veteran was subsequently transferred to 
a naval hospital, and a Medical Board assessed his final 
diagnosis as an emotionally unstable personality, which was 
determined to have been preexisting and not aggravated by his 
military service.  Additionally, the Board notes that VA 
medical records dated from November 1998 to April 2004 
document a current diagnosis of paranoid schizophrenia.  
However, the evidence of record does not include a medical 
opinion addressing whether the veteran's current paranoid 
schizophrenia is etiologically related to his military 
service. Therefore, the Board is of the opinion that a VA 
examination and medical opinion are necessary for the purpose 
of determining the nature and etiology of any acquired 
psychiatric disorder that may be present.

In addition, the Board observes that the veteran is in 
receipt of monthly benefits from the Social Security 
Administration (SSA).  However, the records upon which this 
decision was based are not associated with the claims file, 
and it is unclear as to whether any of the records may have 
pertained to his acquired psychiatric disorder.  Therefore, 
the RO should obtain and associate such records with the 
veteran's claims folder.   

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  The case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran if further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should obtain and 
associate with the claims file the 
records upon which the Social 
Security Administration (SSA) based 
its decision to award benefits to the 
veteran.  If the search for such 
records has negative results, the 
claims file must be properly 
documented as to the unavailability 
of these records.

The veteran should be afforded a VA 
examination to determine the nature 
and etiology of any acquired 
psychiatric disorder that may be 
present.   Any and all studies, 
tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and 
to identify all current acquired 
psychiatric disorders.  

(a)  For each acquired psychiatric 
disorder identified, the examiner 
should comment as to whether the 
disorder preexisted the veteran's 
military service.  

(b)  If the disorder is found to have 
preexisted the veteran's military 
service, the examiner should indicate 
whether the acquired psychiatric 
disorder worsened during service, and 
if so, whether the increase in 
severity represented the natural 
progression of the disability, or 
whether such worsening constituted 
chronic aggravation due to service.  
In responding to this question, the 
examiner should note that temporary 
or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered 
"aggravation in service" unless the 
underlying condition, as contrasted 
with symptoms, has worsened.  

(c)  If the veteran's current 
acquired psychiatric disorder is 
determined by the examiner not to 
have preexisted his military service, 
the examiner is requested to indicate 
whether it is at least as likely as 
not that the current disorder is 
otherwise causally or etiologically 
related to his military service.  

(d)  Finally, if the examiner 
diagnoses the veteran with a 
developmental or personality 
disorder, as opposed to an acquired 
neuropsychiatric disorder, the 
examiner is asked to offer an opinion 
as to whether there is any additional 
psychiatric disability superimposed 
on the veteran's disorder that may be 
attributed to the veteran's period of 
active service.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 


office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 


 
                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


